TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00708-CR




                                     Ralph Remsburg, Appellant

                                                   v.

                                    The State of Texas, Appellee




                 FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
                   NO. 569074, HONORABLE MIKE DENTON, JUDGE PRESIDING




                 Appellant=s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                                __________________________________________

                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: June 13, 2002

Do Not Publish